UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6877


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON SCOTT BATTLE, a/k/a Flocko,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:98-cr-00322-NCT-3)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Scott Battle, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aaron Scott Battle appeals from the district court’s

order denying relief on his motion for modification of sentence,

18 U.S.C. § 3582(c) (2006).            We have reviewed the record and

find    no   reversible   error.       Accordingly,     we    affirm    for    the

reasons stated by the district court.               United States v. Battle,

No.    1:98-cr-00322-NCT-3     (M.D.N.C.      Mar.    15,    2013).     We     deny

Battle’s motion for appointment of counsel and dispense with

oral    argument   because     the    facts   and    legal    contentions      are

adequately    presented   in    the    materials     before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2